Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response to the restriction filed on 05/07/2021 are acknowledged.
According to the response, Claims 16-20 has /have been withdrawn.  Accordingly, Claims 1-20 are pending in the application with Claims 16-20 withdrawn.  An action on the merits for Claims 1-15 are as follow.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12  are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a weld nugget” in line 13, rendering the claim indefinite because it is unclear what the relation between this “a weld nugget” and forming a weld nugget as mentioned in line 10 are? For examination purpose, examiner interprets “a weld nugget” as “anything”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 102 264 002 B) in view of Matsushita et al. (US 2016/0144449 A1).  
Regarding Independent Claim 1, Chen et al. disclose a method of resistance spot welding comprising:
positioning a magnet carrier (upper excitation coil 3, lower excitation coil 4 are solenoid excitation coils with iron cores, which provide a suitable alternating magnetic field for electromagnetic stirring, [Fig 1, [0049]) on at least one electrode of two electrodes (upper and lower electrodes, Fig 1, [0033]), the magnet carrier comprising electromagnet positioned around the at least one electrode (details see Fig 1);
positioning a first metal sheet and a second metal sheet between the two electrodes (workpiece 8 to be welded is… steel and aluminum, Fig 1, [0051]),
wherein at least one of the first metal sheet or the second metal sheet comprises
an aluminum alloy (aluminum alloys, [0038]);
positioning the two electrodes on opposing surfaces of the first metal sheet and the second metal sheet (details see Fig 1); and
forming a weld nugget (increase the diameter of the nugget, [0037]) by:
applying a magnetic field from the electromagnet through the weld while applying a current (upper excitation coil 3 and lower excitation coil 4 are solenoid excitation coils with iron cores, which provide a suitable alternating magnetic field for electromagnetic stirring, [Fig 1, [0049]) through the electrodes to stir a portion of the first metal sheet and 
adjusting the magnetic field to control at least one characteristic of the weld
nugget (power conversion device 12 is used for power adjustment and conversion and generates a corresponding excitation current waveform signal according to a present node, and performs power amplification on the excitation current waveform signal according to the type of the digital signal, [0048]),
wherein forming the weld nugget joins the first metal sheet with the second metal sheet (near the joint surface of the welded workpiece is blurred, [0058]).
Chen et al. disclose the invention substantially as claimed and as discussed above; except, the magnet carrier comprising a plurality of electromagnets; applying a magnetic field from the plurality of electromagnets through the weld,
Matsushita et al. teach a magnet carrier comprising a plurality of electromagnets (a plurality of independent rigid bodies 26-1 to 26-4, Fig 2(b), [0056]); applying a magnetic field from the plurality of electromagnets through the weld (produce a magnetic force may be disposed around the electrode 23, [0056], an electromagnet may be used, [0057]),
	Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Chen with Matsushita’s further teaching of the magnet carrier comprising a plurality of electromagnets; applying a magnetic field from the plurality of electromagnets through the weld, because Matsushita teaches, in Para. [0057] of providing a plurality of independent rigid bodies of electromagnet for operational convenience during welding process.
Regarding Claims 4-8, Chen et al. in view of Matsushita et al. teach the invention as claimed and as discussed above, and Chen et al. further teach: Claim 4, wherein applying the magnetic field comprises initially setting a polarity of each electromagnet of the plurality of electromagnets (“the plurality of electromagnets” taught by Matsushita et al. already) and changing the polarity of at least one electromagnet of the plurality of electromagnets after a predetermined time period (performs power amplification on the excitation current waveform signal according to the type of the digital signal, [0048]; provide a suitable alternating magnetic field for electromagnetic stirring, [0049]).
Claim 5, wherein changing the polarity comprises changing the polarity (a suitable alternating magnetic field for electromagnetic stirring, [0049]) of each electromagnet of the plurality of electromagnets (“the plurality of electromagnets” taught by Matsushita et al. already) in a predetermined pattern for a stirring time period (power conversion device 2…a corresponding excitation current waveform signal according to a present mode, [0048]).
Claim 6, wherein the stirring time period is from about 250 ms to about 500 ms (welding time t2 is 900 ms, [0055]).
Claim 7, wherein the predetermined time period is from about 0.5 seconds before welding begins to about 1 second after welding ends (pre-compression time t1 is 200 ms…the pressure-holding time t3 is 600 ms, [0055]). 
t2~t3 is the pressure holding stage…in the pressure-holding state, a weaker auxiliary stirring current i2 and a high-magnification are applied…excitation current i2 strengthens the stirring effect, [0052]
Claim 8, wherein the polarities each one of the plurality of electromagnets (“the plurality of electromagnets” taught by Matsushita et al. already) are initially set to the same polarity (upper excitation coil 3 and lower excitation coil 4 are respectively connected in parallel with the output end of the power conversion device 2, Fig 1, [0045]).
Regarding Claim 9, Chen et al. in view of Matsushita et al. teach the invention as claimed and as discussed above; except, Claim 9, wherein adjusting the magnetic field comprises changing at least one of a number of the plurality of electromagnets on the magnet carrier or a diameter of at least one of the plurality of electromagnets.
Matsushita et al. further teach adjusting the magnetic field comprises changing at least one of a number of the plurality of electromagnets on the magnet carrier (from 26-1 and 26-2 indicating magnetic rigid bodies as shown in Fig 2(a) rigid body 26 with a plurality of independent rigid bodies 26-1 to 26-4 as shown in Fig 2(b), [0056]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Chen in view of Matsushita with Matsushita’s further teaching of wherein adjusting the magnetic field comprises changing at least one of a number of the plurality of electromagnets on the magnet carrier or a diameter of at least one of the plurality of electromagnets, because Matsushita teaches, in Para. [0057] of providing a plurality of independent rigid bodies of electromagnet for operational convenience during welding process.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 102 264 002 B) in view of Matsushita et al. (US 2016/0144449 A1) as applied to Claim 1, further in view of Zhao et al. (CN 101 844 260 A).  
Regarding Claims 2-3, Chen et al. in view of Matsushita et al. teach the invention as claimed and as discussed above, Chen et al. further teach the central axis of the at least one electromagnet is parallel to the central axis of the at least one electrode (see Fig 1);
Chen et al. in view of Matsushita et al. teach the invention as claimed and as discussed above; except, Claim 2, wherein adjusting the magnetic field comprises controlling an angle of a central axis of at least one electromagnet of the plurality of electromagnets with respect to a central axis of an electrode; Claim 3, wherein controlling the angle of the central axis of the at least one electromagnet comprises angling the central axis of the at least one electromagnet such that the central axis of the at least one electromagnet is parallel to the central axis of the at least one electrode, a pole of the at least one electromagnet is angled inwards and towards the at least one electrode, or the pole of the at least one electromagnet is angled outwards and away from the at least one electrode.
Zhao et al. further teach: Claim 2, wherein adjusting the magnetic field comprises controlling an angle of a central axis of at least one electromagnet (angle between the magnetic field and the horizontal plane of the workpiece base material is 25-75…with the electrode center line as the axis, Fig 5, [0037]) of the plurality of electromagnets (“the plurality of electromagnets” taught by Matsushita et al. already) with respect to a central axis of an electrode (electrode 4, Fig 5, [0032]); Claim 3, wherein controlling the angle of the central axis of the at least one electromagnet comprises angling the central axis of the at least one electromagnet (the angle between the magnetic field and the horizontal plane of the workpiece base material is 25-75, Chen et al.), a pole of the at least one electromagnet is angled inwards and towards the at least one electrode, or the pole of the at least one electromagnet is angled outwards and away from the at least one electrode (see details in Fig 5).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Chen in view of Matsushita with Zhao’s further teaching of the limitations of Claims 2-3, because Zhao teaches, in Para. [0017] of forming an excellent electromagnetic excitation arc melting-brazing composite method to improve the quality of resistance brazing connection.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 102 264 002 B) in view of Matsushita et al. (US 2016/0144449 A1) as applied to Claim 1, further in view of Spinella (US 2013/0189023 A1).  
Regarding Claims 10-12, Chen et al. in view of Matsushita et al. teach the invention as claimed and as discussed above; except the limitations of Claims 10-12,
Spinella further teaches Claim 10, wherein a metal sheet comprises aluminum alloy, wherein the aluminum alloy is selected from a group consisting of a 1xxx series aluminum alloy, a 2xxx series aluminum alloy, a 3xxx series aluminum alloy, a 4xxx series aluminum alloy, a 5xxx series aluminum alloy, a 6xxx series aluminum alloy, a 7xxx series aluminum alloy, or an 8xxx series aluminum alloy (any class of aluminum alloy is used with the present apparatuses and methods…include: 1XXX…7XXX, Claim 11, wherein a first aluminum alloy (any class of aluminum alloy is used with the present apparatuses and methods…include: 1XXX, [0033]) is different from a second aluminum alloy (any class of aluminum alloy is used with the present apparatuses and methods…include: 2XXX, [0033]); Claim 12, wherein the first aluminum alloy and the second aluminum alloy are the same series aluminum alloy (any class of aluminum alloy is used with the present apparatuses and methods…include: 1XXX, [0033]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Chen in view of Matsushita with Spinella’s further teaching of Claim 10, wherein the first metal sheet comprises a first aluminum alloy and a second metal sheet comprises a second aluminum alloy, wherein the first aluminum alloy is selected from a group consisting of a 1xxx series aluminum alloy, a 2xxx series aluminum alloy, a 3xxx series aluminum alloy, a 4xxx series aluminum alloy, a 5xxx series aluminum alloy, a 6xxx series aluminum alloy, a 7xxx series aluminum alloy, or an 8xxx series aluminum alloy, and wherein the second aluminum alloy is selected from a group consisting of a 1xxx series aluminum alloy, a 2xxx series aluminum alloy, a 3xxx series aluminum alloy, a 4xxx series aluminum alloy, a 5xxx series aluminum alloy, a 6xxx series aluminum alloy, a 7xxx series aluminum alloy, or an 8xxx series aluminum alloy; Claim 11, wherein the first aluminum alloy is different from the second aluminum alloy; Claim 12, wherein the first aluminum alloy and the second aluminum alloy are the same series aluminum alloy, because Spinella teaches, in Para. [0003] of providing an excellent methods of joining, including welding, .
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spinella (US 2013/0189023 A1) in view of Chen et al. (CN 102 264 002 B).  
Regarding Independent Claim 1, Spinella discloses a method of resistance spot welding comprising: positioning a first metal sheet and a second metal sheet (a first sheet of a first material; a second sheet of a second material, [0003]) between two electrodes (a pair of electrodes are used to weld the at least two sheets together, [0063]), wherein at least one of the first metal sheet and the second metal sheet comprises a 7xxx series aluminum alloy (any class of aluminum alloy…include: 7XXX, [0033]);
clamping the two electrodes together (joining dissimilar materials, see Title, Figs9A-9B, [0085]);
applying a current to the first metal sheet and the second metal sheet through the two electrodes to form a weld nugget (amount of current passed from one electrode to another, [0058]); 
wherein forming the weld nugget joins the first metal sheet with the second metal sheet (weld size e.g. nugget size, Figs 4-5, [0111]).
Spinella discloses the invention substantially as claimed and as discussed above; except, wherein at least one of the electrodes comprises a magnet carrier comprising a plurality of electromagnets; and applying a magnetic field through the weld nugget through the plurality of electromagnets surrounding the two electrodes,
Chen et al. teach wherein at least one of the electrodes comprises a magnet carrier comprising a plurality of electromagnets (upper excitation coil 3 and lower excitation coil 4 are solenoid excitation coils with iron cores, which provide a suitable alternating magnetic field for electromagnetic stirring, [Fig 1, [0049]); and applying a magnetic field through the weld nugget (Title: magnetron resistance spot welding method) through the plurality of electromagnets surrounding the two electrodes (a resistance spot welding gun 5, Fig 1, [0045]),
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Spinella with Chen’s further teaching of wherein at least one of the electrodes comprises a magnet carrier comprising a plurality of electromagnets; and applying a magnetic field through the weld nugget through the plurality of electromagnets surrounding the two electrodes, because Chen teaches, in Para. [0018] of providing a magnetic control resistance spot welding method and device that can be coordinated with external magnetic field and welding current, effectively improve the comprehensive mechanical properties of resistance spot welding joints.
Regarding Claims 14-15, Spinella in view of Chen et al. teach the invention as claimed and as discussed above; except the limitations of Claims 14-15; Chen et al. further teach Claim 14, wherein applying the magnetic field causes stirring within a portion of the first metal sheet and the second metal sheet (workpiece 8 to be welded is common welding plated, Fig 1, [0051]) forming the weld nugget (increasing the diameter of the nugget, [52), and wherein the method further comprises adjusting the magnetic field to adjust the stirring (power conversion device 12 is used for power adjustment and Claim 15, wherein adjusting the magnetic field comprises at least one of adjusting a number of the plurality of electromagnets, a diameter of each electromagnet of the plurality of electromagnets, an angle of a central axis of each electromagnet of the plurality of electromagnets relative to a central axis of the at least one electrode, or a pattern of changing a polarity of each electromagnet of the plurality of electromagnets (performs power amplification on the excitation current waveform signal according to the type of the digital signal, [0048]; provide a suitable alternating magnetic field for electromagnetic stirring, [0049]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Spinella in view of Chen with Chen’s further teaching of the limitations of Claims 14-15, because Chen teaches, in Para. [0018] of providing a magnetic control resistance spot welding method and device that can be coordinated with external magnetic field and welding current, effectively improve the comprehensive mechanical properties of resistance spot welding joints.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761